WinborNE, C. J.
Taking the evidence offered by plaintiff, as shown in case on appeal, in the light most favorable to him and giving to him the benefit of every reasonable intendment upon the evi*628dence and every inference to be drawn .therefrom as is done in considering a motion for judgment as of nonsuit, this Court is of opinion and holds that -the evidence is sufficient to support the verdict returned by the jury, and the judgment rendered thereon.
In this connection, testimony of the three witnesses, quoted here-inabove if believed, is sufficient to justify a finding of the jury that the dwelling house of plaintiff was damaged as the direct and proximate result of windstorm, as alleged in the complaint, and that plaintiff did not increase the hazard, as alleged in the answer. See Wood v. Ins. Co., 245 N.C. 383, 96 S.E. 2d 28.
It may be there are discrepancies and contradictions in plaintiff’s evidence, .some of which are pointed out by defendant in brief filed in this Court, but they axe “for the twelve and not for the Court.” See Barlow v. Bus Lines, 229 N.C. 382, 49 S.E. 2d 793; Brafford v. Cook, 232 N.C. 699, 62 S.E. 2d 327; Gales v. Smith, 249 N.C. 263, 106 S.E. 2d 164, and eases cited.
Indeed the case is largely one for the jury, to whom it appears from the case on appeal it was presented in a charge free from prejudicial error. In the trial and judgment on the verdict there is
No Error.